The following opinion was filed November 17, 1914:
Vinjb, J.
The findings of the civil court were affirmed by the circuit court, and so far as they are material to the issues involved upon this appeal they were substantially the same as those contained in the verdict of the jury in the case of the minor son (Bejma v. Chicago & M. E. R. Co., ante, p. 527, 152 N. W. 180). The evidence supporting the findings'is also substantially the same. Hence the decision in that case controls this.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment for defendants dismissing the complaint upon the merits.
Timlin, J., dissents.